Exhibit 99.4 Item 8. Financial Statements and Supplementary Data INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 1 Consolidated Financial Statements: Consolidated Balance Sheets as of December31, 2009 and 2008 2 Consolidated Statements of Operations for the years ended December31, 2009 and 2008 3 Consolidated Statements of Cash Flows for the years ended December31, 2009 and 2008 4 Consolidated Statements of Stockholders’ Deficit for the years ended December31, 2009 and 2008 5 Consolidated Statements of Comprehensive Income (Loss) for the years ended December31, 2009 and 2008 5 Notes to Consolidated Financial Statements 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders Handy & Harman Ltd. We have audited the accompanying consolidated balance sheets of Handy & Harman Ltd. (formerly known as WHX Corporation prior to January 3, 2011) (a Delaware corporation) and Subsidiaries (the “Company”) as of December 31, 2009 and 2008, and the related consolidated statements of operations, cash flows and changes in stockholders’ deficit and comprehensive income (loss) for each of the two years in the period ended December 31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position Handy & Harman Ltd. (formerly known as WHX Corporation prior to January 3, 2011) and Subsidiaries as of December 31, 2009 and 2008, and the results of their operations and their cash flows for each of the two years in the period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ Grant Thornton LLP Edison, New Jersey March 11, 2011 (except for Note 21, as to which the date is November 15, 2011) 1 HANDY & HARMAN LTD. Consolidated Balance Sheets (Dollars and shares in thousands) December 31, 2009 December 31, 2008 ASSETS Current Assets: Cash and cash equivalents $ $ Trade and other receivables-net of allowance for doubtful accounts of $2,172 and $2,593, respectively Inventories Deferred income taxes Other current assets Current assets of discontinued operations Total current assets Property, plant and equipment at cost, less accumulated depreciation and amortization Goodwill Other intangibles, net Other non-current assets Non-current assets of discontinued operations $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Trade payables $ $ Accrued liabilities Accrued environmental liability Accrued interest - related party Short-term debt Current portion of long-term debt Deferred income taxes Current portion of pension liability Current liabilities of discontinued operations Total current liabilities Long-term debt Long-term debt - related party Long-term interest accrual - related party Accrued pension liability Other employee benefit liabilities Deferred income taxes Other liabilities Long-termliabilities of discontinued operations Commitments and Contingencies Stockholders' Deficit: Preferred stock- $.01 par value; authorized 5,000 shares; issued and outstanding -0- shares - - Common stock -$.01 par value; authorized 180,000 shares; issued and outstanding 12,179 shares Accumulated other comprehensive loss ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) $ $ SEE NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 2 HANDY & HARMAN LTD. Consolidated Statements of Operations Year ended December 31, (in thousands except per share) Net sales $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Pension expense (credit) ) Asset impairment charges - Goodwill impairment charge - Income from proceeds of insurance claims, net ) ) Income from benefit plan curtailment - ) Restructuring charges - Other operating expenses 99 Income from continuing operations Other: Interest expense Realized and unrealized loss on derivatives Other expense (income) ) Income (loss) from continuing operations before tax ) Tax provision (benefit) ) Income (loss) from continuing operations, net of tax ) Discontinued Operations: Loss from discontinued operations, net of tax ) ) Gain (loss) on disposal of assets, net of tax ) Net loss from discontinued operations ) ) Net income (loss) $ ) $ Basic and diluted per share of common stock Income (loss) from continuing operations, net of tax $ ) $ Discontinued operations, net of tax ) ) Net income (loss) $ ) $ Weighted average number of common shares outstanding SEE NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 3 HANDY & HARMAN LTD. Consolidated Statements of Cash Flows Year Ended December 31, (in thousands) Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Non-cash stock based compensation Amortization of debt related costs Long-term interest on related party debt Income from curtailment of employee benefit obligations - ) Deferred income taxes ) ) Loss on asset dispositions Asset impairment charges - Goodwill impairment charge - Unrealized loss (gain) on derivatives ) Reclassification of net cash settlements on derivative instruments Net cash provided by operating activities of discontinued operations Decrease (increase) in operating assets and liabilities: Trade and other receivables Inventories Other current assets Accrued interest expense-related party ) Other current liabilities ) ) Other items-net ) Net cash provided by operating activities Cash flows from investing activities: Plant additions and improvements ) ) Net cash settlements on derivative instruments ) ) Proceeds from sales of assets Proceeds from sale of investment - Net cash provided by (used in) investing activities of discontinued operations ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds of stock-rights offering - Proceeds of term loans Net revolver repayments ) ) Repayments of term loans - domestic ) ) Repayments of term loans - related party - ) Deferred finance charges ) ) Net change in overdrafts ) ) Net cash used to repay debt of discontinued operations ) ) Other ) Net cash used in financing activities ) ) Net change for the period ) Effect of exchange rate changes on net cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SEE NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 4 HANDY & HARMAN LTD. Consolidated Statements of Changes in Stockholders’ Deficit and Comprehensive Income (Loss) (Dollars and shares in thousands) Common Stock Accumulated Other Comprehensive Income Accumulated Capital in Excess of Total Stockholders' Shares Amount Warrants (Loss) Deficit Par Value Deficit Balance, January 1, 2008 $
